—Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered February 20, 2001, convicting him of burglary in the second degree and assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*702The defendant contends that the court erred in failing to advise him that he would be subject to an automatic and statutorily mandated three-year period of postrelease supervision following the completion of his determinate sentence. However, this contention is unpreserved for appellate review (see People v Wilson, 296 AD2d 430 [2002], lv denied 99 NY2d 540 [2002]), as is his contention that his factual allocution was insufficient (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Konstantinides, 295 AD2d 537, 538 [2002]). The defendant’s remaining contentions either are without merit or have been rendered academic in light of our determination. Altman, J.P., Krausman, Goldstein, H. Miller and Crane, JJ., concur.